In an action for a divorce and ancillary relief, *961the husband appeals, by permission, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated February 26, 2002, as, sua sponte, vacated a stipulation discontinuing the action.
Ordered that the appeal is dismissed, with costs, as the portion of the order appealed from was superseded by the order dated dime 14, 2002, made upon renewal (see Salata v Salata, 307 AD2d 961 [2003] [decided herewith]). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.